Title: To James Madison from James Anderson, 7 August 1807
From: Anderson, James
To: Madison, James



Duplicate.
Sir
Havana 7th. August 1807.

I have lately had the honor to address You, under dates of the 11, 15 and 16th. Ultimo.  The last was by Mr. Ramage, whose precipitate departure from this City, has left me in a situation not very pleasing, being now alone in my Office.  I took the liberty, Sir, to introduce Mr. Ramage to Your notice, as having acted as an Agent for The Government of the United States of America.  He possesses abilities, and though I am far from being pleased with some part of his conduct, I wish to serve Mr. Ramage.  He is Young, and when Time and experience shall have ripened his judgement, I flatter myself that he will be a good Member of Society.  At all events, as my intentions were pure, I hope You will pardon me, Sir, for the liberty which I have taken to introduce Mr. Ramage to You.  He will no doubt see the necessity of endeavouring to merit any favours that You may be pleased to confer upon him.
I lament, Sir, that I am yet under the painful necessity of continuing to inform You, that the Yellow fever and black Vomit have not ceased their ravages in this City & Harbor.  Since my letter of the 15th: of last month, several American Citizens have died, among them, the Son of Captain Lambert; Captain Murdock, of the Brig Charleston, of New York; and a Mr. Thomas B. Harling , a very promising Young Gentleman, who came here from Kentucky and New Orleans, with a Cargo of flour.  This Gentleman died in the House of my Copartners Messrs: Gray & Martiastic  I can with truth assure You, Sir, that neither care, attentions, and Medical assistance were not wanting, in behalf of the Unfortune Mr. Harling, but without effect.  Lieutenant Henley, and Captain Gorham, have been more successful  They were at the point of death, but have escaped.  The latter of these Gentlemen has sailed for Boston and if the Wind will permit, Mr. Henley will proceed this day for New Orleans.  I shall continue to write You, Sir, upon this melancholy subject, which I hope in the goodness of God will soon cease, As the Physicians of this place are of Opinion, that this disease is not contagious.
We, the American Merchants & Citizens labour under another embarrassment.  The news of the cruel insult offered to our Government and Country, in the unjust attack upon the Chesapeak Frigate, has filled Us with indignation, and axiety for the consequences that may result from it.  The real Americans in this place possess but one sentiment: An inviolable attachment to their Government and Country; and when they have the power, will prove themselves deserving of being citizens of The United States of America.  Pardon me, Sir, but I must beseech You, to give me, as far as prudence will permit, such information as may be useful to our Citizens and the Commerce of our Country.
I now send You, Sir, another list of the returns of arrivals and Clearances in this port, of our Vessels from the 25 March to the 1st: of July last.  I have also written to The Honorable Secretary of The Treasury by this occasion, and have sent him my accounts, which I should have done much sooner, but for the departure of Mr. Ramage.  With the greatest Respect, I have the honor to be, Sir, Your most obedient Servant

James Anderson


Should a War be inevitable with Great Britain I am convinced, Sir, that a letter from You to His Excellency The Governor of this Island would be of real service to the Citizens of the United States in general, as well as to myself.  On many occasions we should stand in need of the Assistance of this Government.

